COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-15-00619-CV
Style:                    Darrell J. Harper v. The State of Texas
Date motion filed*:       August 17, 2015
Type of motions:          Motion for Appointment of Appellate Counsel
Parties filing motions: Pro Se Appellant
Document to be filed:     N/A

Is appeal accelerated?       No.

Ordered that motion is:
       Granted
               If document is to be filed, document due:
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          With rare exceptions not present here, there is no entitlement to appointment of counsel
          in civil cases. See Gibson v. Tolbert, 102 S.W.3d 710, 712 (Tex. 2003); see also
          Mustapha v. HSBC Bank USA, Nat’l Ass’n, No. 14–11–00112–CV, 2012 WL 273897,
          at *1 (Tex. App.—Houston [14th Dist.] Jan. 31, 2012, pet. denied) (per curiam) (mem.
          op., not designated for publication). Further, appellant has not shown the “exceptional
          circumstances” that would warrant remanding for the trial court to consider the
          appointment of appellate counsel in this civil case. Wigfall v. Tex. Dep't of Criminal
          Justice, 137 S.W.3d 268, 274–75 (Tex. App.—Houston [1st Dist.] 2004, no pet.)
          (citations omitted). Accordingly, appellant’s motion for appointment of appellate
          counsel is denied.

Judge’s signature: /s/ Laura C. Higley
                   

Date: September 1, 2015




November 7, 2008 Revision